Name: Commission Regulation (EC) NoÃ 1255/2005 of 29 July 2005 determining the extent to which the applications for import licences submitted in July 2005 for certain dairy products under certain tariff quotas opened by Regulation (EC) NoÃ 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  international trade;  processed agricultural produce
 Date Published: nan

 30.7.2005 EN Official Journal of the European Union L 200/65 COMMISSION REGULATION (EC) No 1255/2005 of 29 July 2005 determining the extent to which the applications for import licences submitted in July 2005 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 2535/2001 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 16(2) thereof, Whereas: Applications lodged from 1 to 10 July 2005 for certain quotas referred to in Annex I to Regulation (EC) No 2535/2001 concern quantities greater than those available; therefore, the allocation factors should be fixed for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The allocation coefficients set out in the Annex to this Regulation shall be applied to the quantities for which import licences have been sought for the period from 1 to 10 July 2005 in respect of products falling within the quotas referred to in parts I.A, I.B, points 1 and 2, and parts I.C, I.D, I.E, I.F, I.G and I.H, of Annex I to Regulation (EC) No 2535/2001. Article 2 This Regulation shall enter into force on 30 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 1036/2005 (OJ L 178, 2.7.2005, p. 19). ANNEX I.A Quota number Allocation coefficient 09.4590  09.4599 1,0000 09.4591  09.4592  09.4593  09.4594  09.4595 0,0083 09.4596 1,0000 ANNEX I.B 5. Products originating in Roumania Quota number Allocation coefficient 09.4771 0,0502 09.4772  09.4758 0,3024 6. Products originating in Bulgaria Quota number Allocation coefficient 09.4773  09.4660 0,4123 09.4675  ANNEX I.C Products originating in ACP countries Quota number Quantity (t) 09.4026  09.4027  ANNEX I.D Products originating in Turkey Quota number Quantity (t) 09.4101  ANNEX I.Ã  Products originating from South Africa Quota number Quantity (t) 09.4151  ANNEX I.F Products originating from Switzerland Quota number Allocation coefficient 09.4155 0,9283 09.4156 1,0000 ANNEX I.G Products originating in Jordan Quota number Quantity (t) 09.4159  ANNEX I.H Products originating in Norway Quota number Allocation coefficient 09.4781 1,0000 09.4782 0,9189